Name: 2007/88/EC: Commission Decision of 8 February 2007 on the allocation to the Netherlands and the United Kingdom of three additional fishing days for enhanced observer coverage in accordance with Annex IIA to Council Regulation (EC) NoÃ 51/2006 (notified under document number C(2007) 365)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 2007-08-24; 2007-02-10

 10.2.2007 EN Official Journal of the European Union L 38/4 COMMISSION DECISION of 8 February 2007 on the allocation to the Netherlands and the United Kingdom of three additional fishing days for enhanced observer coverage in accordance with Annex IIA to Council Regulation (EC) No 51/2006 (notified under document number C(2007) 365) (Only the Dutch and English texts are authentic) (2007/88/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of stocks, applicable in Community waters and for Community vessels in waters where catch limitations are required (1), and in particular point 11 of Annex IIA thereto, After consulting the Scientific Technical and Economic Committee for Fisheries, Whereas: (1) Point 8.2 of Annex IIA to Regulation (EC) No 51/2006 specifies the maximum number of days per year for which a Community vessel may be present within any one of the areas as defined in point 2 of that Annex having carried on board one of the fishing gears referred to in point 4 of that same Annex. (2) Point 11 of Annex IIA enables the Commission to allocate three additional fishing days on which a vessel may be present within the area when carrying on board any of the gears referred to in point 4 of that Annex on the basis of an enhanced programme of observer coverage in partnership between scientists and the fishing industry. (3) The Netherlands and the United Kingdom have submitted such an enhanced programme of observer coverage in partnership between scientists and the fishing industry. (4) In view of the programmes submitted, three additional days at sea should be allocated to the Netherlands and the United Kingdom for the period between 1 February 2006 and 31 January 2007 for the vessels involved in the submitted enhanced programmes of observer coverage. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The maximum number of days specified under point 8.2 of Annex IIA to Regulation (EC) No 51/2006 shall for vessels carrying on board any of the gears referred to in point 4 of that Annex IIA, be increased by three days for vessels flying the flag of the Netherlands or the United Kingdom and involved in the submitted enhanced programmes of observer coverage referred to in point 11.1. of that Annex. Article 2 1. Seven days after the notification of the present Decision in the Official Journal of the European Union, the Netherlands and the United Kingdom shall submit to the Commission the exhaustive list of vessels selected for the samples related to the submitted enhanced programmes. 2. Only the vessels selected for the sampling plans, and which have participated until the end of the submitted enhanced programmes foreseen for the year 2006, will benefit from the allocation of additional days as laid down in Article 1. Article 3 Two months after the end of the submitted enhanced programmes for the year 2006, the Netherlands and the United Kingdom shall provide a report to the Commission on the outcomes of the programmes for the covered species and areas. Article 4 This Decision is addressed to the Kingdom of Netherlands and to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 8 February 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 16, 20.1.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 2017/2006 (OJ L 384, 29.12.2006, p. 44).